                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII


VERNON JOHN BAKER,                          CIV. NO. 16-00140 JAO-RLP

                    Plaintiff,
                                            DISMISSAL ORDER
       vs.

EVELYN GASPAR, RN; LISA OGATA,
RN,

                    Defendants.




                                 DISMISSAL ORDER

      On March 24, 2016, Plaintiff Vernon Baker filed suit against Evelyn Gaspar,

Lisa Ogata, Louis Semeatu, Courtney Mori, Dr. Karl Ayer, and Dr. Francis

Hamada. 1

      On August 8, 2017, Magistrate Judge Puglisi issued an order denying

Plaintiff’s request for entry of default against Defendants Hamada, Gaspar, Ogata,

and Ayer. ECF No. 70 at 4. Judge Puglisi ordered Plaintiffs to provide the

addresses of Defendants Gaspar and Ogata so that they could be served. Id. On

February 20, 2018, Plaintiffs filed a motion to compel discovery of the last known



1
 Some defendants were originally named as Doe Defendants and later identified in
Plaintiff’s Second Amended Complaint. ECF No. 1, 14.
                                      1
addresses of Defendants Gaspar and Ogata, ECF No. 115, which was denied on

February 23, 2018, because the Department of Public Safety had already informed

the Court that it did not possess such information, ECF No. 116 at 3.

      On February 25, 2019, the Court issued an order to show cause why claims

against Defendants Gaspar and Ogata should not be dismissed without prejudice for

failure to serve pursuant to FRCP 4(m). ECF No. 174. The Court warned Plaintiff

that failure to respond may result in dismissal of the claims against Defendants

Gaspar and Ogata. Id. Plaintiff responded to the order to show cause on March 12,

2019. ECF No. 179. The letter outlined Plaintiff’s attempts to effectuate service as

follows:

             •   In his Motion Requesting Council (sic), filed on May 16,
                 2016, Plaintiff requested counsel for various reasons,
                 including his limited ability to investigate the case, finding
                 the names of all appropriate defendants, and the sorting out
                 of the personal involvement of multiple witnesses. See Dkt.
                 No. 8. The motion was denied on May 19, 2016.

             •   Plaintiff attempted to follow the orders for service laid out
                 in Magistrate Judge Richard L. Puglisi’s Order Directing
                 Service, filed on May 19, 2016. See Dkt. No. 9. Indeed,
                 Plaintiff was able to get a Summons in a Civil Action issued
                 as to Defendants Gaspar and Ogata. See Dkt. No. 15 and 17.

             •   Additionally, Plaintiff filed a Second Amended Complaint
                 on June 29, 2016, once he was able to find out who “Jane
                 Doe” and “Susan Doe” were.

             •   On March 20, 2017, Plaintiff filed Questions regarding
                 Defendants’ Request for Answers to Interrogatories and


                                          2
                 Request for Summary Judgment for no reply from Evelyn
                 Gaspar and Lisa Ogata. See Dkt. No. 44.

             •   As the Order, dated March 31, 2017 by Judge Puglisi
                 indicates, Plaintiff did seek diligently to find contact
                 information for Defendants Gaspar and Ogata, but the
                 answer was that they were not employed by the Department
                 of Public Safety and they did not have contact information
                 for them. See Dkt. No. 46; also Dkt. No. 22.

             •   On July 30, 2018, the Clerk of Court issued Plaintiff a
                 subpoena to compel the Department of Public Safety for the
                 names and contact information for the contracting agencies
                 used for Defendants Gaspar and Ogata.

             •   On August 28, 2018, Plaintiff filed a Motion for Extension
                 to Join Additional Parties and Request for Time for the
                 Department of Public Safety to Respond to Subpoenas
                 Issued July 30, 2018. See Dkt. No. 150 and Judge Puglisi’s
                 Order Regarding the motion, filed on September 4, 2018,
                 Dkt. No. 151.

ECF No. 179 at 2–3. For the reasons stated in Plaintiff’s response to the order to

show cause, the Court granted Plaintiff’s request for additional time to effectuate

service until June 1, 2019. ECF No. 186. Plaintiff failed to serve Defendants

Gaspar and Ogata by the deadline.

      Pursuant to the Federal Rules of Civil Procedure (“FRCP”) 4(c)(1), Plaintiff,

not the Court, is responsible for serving a summons with the complaint:

             A summons must be served with a copy of the complaint. The
             plaintiff is responsible for having the summons and complaint
             served within the time allowed by Rule 4(m) and must furnish
             the necessary copies to the person who makes service.


                                          3
Fed. R. Civ. P. 4(c)(1); see also Fed. R. Civ. P 4(b) (“On or after filing the

complaint, the plaintiff may present a summons to the clerk for signature and

seal.”). FRCP 4(a) establishes the information that a summons must contain.

Additionally, a summons must be issued for each defendant to be served. Fed. R.

Civ. P. 4(b).

      FRCP 4 requires a plaintiff to serve the complaint and summons within 90

days after the complaint is filed unless the plaintiff demonstrates good cause to

extend the time for service:

                If a defendant is not served within 90 days after the complaint
                is filed, the court - on motion or on its own after notice to the
                plaintiff - must dismiss the action without prejudice against that
                defendant or order that service be made within a specified time.
                But if the plaintiff shows good cause for the failure, the court
                must extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m).

      Thus, FRCP 4(m) “requires a district court to grant an extension of time

when the plaintiff shows good cause for the delay,” but it “permits the district court

to grant an extension even in the absence of good cause.” Efaw v. Williams, 473

F.3d 1038, 1040 (9th Cir. 2007) (emphasis in original). “In making extension

decisions under [FRCP] 4(m) a district court may consider factors ‘like a statute of

limitations bar, prejudice to the defendant, actual notice of a lawsuit, and eventual

service.’” Id. at 1041 (quoting Troxell v. Fedders of N. Am., Inc., 160 F.3d 381,

383 (7th Cir. 1998)). Where a plaintiff does not show good cause for failing to

                                             4
timely serve a defendant, the district court has broad discretion under FRCP 4(m) to

dismiss without prejudice the claims against that defendant. In re Sheehan, 253

F.3d 507, 512–13 (9th Cir. 2001).

      After receiving an extension of time to file service, Plaintiff still failed to

properly serve Defendants Gaspar and Ogata. Federal Rule of Civil Procedure

(“FRCP”) 41(b) authorizes the Court to sua sponte dismiss an action for failure “to

prosecute or to comply with [the federal] rules or a court order.” Fed. R. Civ. P.

41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir.

2005). Unless the Court in its order for dismissal otherwise specifies, a dismissal

under this rule operates as an adjudication upon the merits. Fed. R. Civ. P. 41(b).

      Although the Court recognizes that Plaintiff is proceeding pro se, he is not

exempt from complying with all applicable rules. Local Rule 83.13 (“Pro se

litigants shall abide by all local, federal, and other applicable rules and/or

statutes.”). In light of Plaintiff’s failure to serve Defendants more than three years

after commencement of this suit, the Court finds dismissal of this action is

appropriate. Accordingly, Plaintiff’s claims against Defendants Ogata and Gaspar

are DISMISSED WITHOUT PREJUDICE.




                                            5
     IT IS SO ORDERED.

     Dated: Honolulu, Hawai‘i, August 28, 2019.



                             /s/ Jill A. Otake________
                           Jill A. Otake
                           United States District Judge




CIVIL NO. 16-00140; BAKER v. GASPAR; DISMISSAL ORDER




                                        6
